DETAILED ACTION
	The following is a response to the amendment filed 1/10/2022 which has been entered.
Response to Amendment
	Claims 1-5, 7-13 and 15-22 are pending in the application. Claims 6 and 14 are cancelled.
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The claim objection has been withdrawn due to applicant amending claim 22 accordingly.
	-The 112(a) and (b) rejections have been withdrawn due to applicant amending claims 1, 15 and 19 accordingly.
	
Response to Arguments
Applicant’s arguments, filed 9/27/21, with respect to the 112(f) interpretation have been fully considered and are persuasive.  The 112(f) interpretation pertaining to the generic placeholder “circuit” has been withdrawn via MPEP 2181, section 1, part A that reads: If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.); Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); Apex, 325 F.3d at 1373, 66 USPQ2d at 1452; Greenberg, 91 F.3d at 1583-84, 39 USPQ2d at 1786; Personalized Media, 161 F.3d at 704-05, 39 USPQ2d at 1786; CCS Fitness, 288 F.3d at 1369-70, 62 USPQ2d at 1664-65; Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531 (Fed. Cir. 1996); Watts, 232 F.3d at 881, 56 USPQ2d at 1839; Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1318-19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999).
	-The 112(b) rejection of claims 1 and 19 has been withdrawn due to applicant verifying (via interview with applicant’s representative on 1/10//22) that the limitation “a set of temperatures” is supported (provided scope of coverage) in the specification at paragraph [00359], lines 9-10.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-22 are allowed.
	The following is an examiner's statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a system for clutch temperature generation and utilization having a rule set receiving a first and second set of operational inputs, employing a set of rules for calculating a projected clutch temperature from the first inputs, providing actions to be taken based on the temperature, a clutch calculator circuit calculating temperature
based at least in part on the first inputs and rule set and calculates the temperature associated with a subset of the rule set with operations related to the actions to be taken, the calculator also employs a machine learning technique on at least the second inputs to update the rule set, a clutch control circuit operating according to the temperature and rule set and a display providing a user indicators of the temperature and set of temperatures for the actions to be taken are demarcated and in combination with the limitations as written in claim 1.
-(as to claim 15) an apparatus for providing a calculated projected clutch temperature having an input mechanism for receiving at least a first and second set of operational inputs, a rule set calculating a projected clutch temperature and set of actions to be taken based on the temperature, a calculator circuit that calculates the temperature based on the rule set and the first and second inputs wherein the calculator employs a machine learning technique on at least the second inputs to update the rule set and an output mechanism outputting the temperature and in combination with the limitations as written in claim 15.
a clutch calculator circuit employs a machine learning technique on at least the second inputs to update the rule set, displaying indicators of the temperature and indicators of a set of temperatures for which actions are to be taken by the rule set and operating the clutch based on the rule set according to the temperature and in combination with the limitations as written in claim 19.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 13, 2022